‘Case 4:21-cr-20066-SDD-CI ECF No.1, PagelD.1 Filed 02/03/21 Page 1 of 11 DW)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, _ Case: 4:21-cr-20066
| Judge: Davis, Stephanie Dawkins

MJ: Iv i
Plaintiff, Filed: 9-03-2021 At 01:50 PM
. SEALED MATTER (TT)
V. Violation:
18 U.S.C. § 1343
Mark L. Hopkins, |

 

Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:

' Relevant Persons and Entities
At all times material to this Indictment:
1. As President of Worklife Wealth Financial (“Worklife”) from at least 2010
through December 2018, Defendant Mark L. Hopkins provided financial advice to
and investment services for Worklife customers. Hopkins worked at Worklife’s
| office, located in Grand Blanc, within the Eastern District of Michigan.
2. From at least 2010 through December 2018, Hopkins was also affiliated
with a brokerage firm, American Portfolios Financial Services, Inc. (American
Portfolios”), based in Holbrook, New York. As a registered representative for

American Portfolios, Hopkins helped manage customer accounts, trade securities,

 
Case 4:21-cr-20066-SDD-CI ECF No. 1, PagelD.2 Filed 02/03/21 Page 2 of 11

and otherwise invest money for customers from his Grand Blanc office. —

3. _ American Portfolios retained Pershing LLC (“Pershing”) to provide
recordkeeping and operational services for its customers. Pershing processed
"securities transactions, distributed payments, and maintained custody of assets and
records for American Portfolios customers, among other services. Pershing is
based in Jersey City, New Jersey.

4, S.C., L.C., and AC. were customers of Hopkins and American Portfolios
who gave money to Hopkins for investing purposes. They all reside in Michigan.
S.C. and L.C. are a married couple in their mid-60s, and S.C. handled investments
for his mother, A.C., who is in her late 80s.

5, K.D.C. and K.M.C. were customers of Hopkins and American Portfolios
who gave money to Hopkins for investing purposes. They reside in Michigan and
are a married couple who are. 66 and 70 years old respectively.

6. From at least 2011 through June 7, 2016, Hopkins owned the Jewel of Grand
' Blanc Golf Course, located in the Eastern District of Michigan, through the Jewel
of Grand Blanc, LLC. To help operate the golf course, Hopkins used a business
checking account (##859)(“Account-1”) at ELGA Credit Union, in the name of the
Jewel of Grand Blanc LLC. Individual-1, who helped manage the golf course, also .

had authority to make transactions with funds in Account-1 from April 2011

through 2018. |

 

 
Case 4:21-cr-20066-SDD-CI ECF No.1, PagelD.3 Filed 02/03/21 Page 3 of 11

7. On June 7, 2016, Hopkins sold the Jewel of Grand Blanc Golf Course to |
Individual-2, who bought the golf course through his company. The next day,
Individual-2 opened a business checking account (##121)(“Account-2”) at ELGA
Credit Union. From June 8, 2016 through 2018, Individual-2 had authority to make
transactions with funds in Account-2. As a co-signer on this account, Individual-1
also had authority to make transactions with funds in Account-2.

The Scheme to Defraud
8. In early September 2017, Hopkins fraudulently advised his customer, S.C,,
of a new investment opportunity through ELGA Credit Union. The purported
investment involved a loan to the credit union for the construction of a new branch
office, with a return of six percent over six months. Relying on. Hopkins’s
representations about this investment, S.C. agreed to give Hopkins two checks to
invest in it: one for $250,000 and one for $500,000. The check for $250,000 came
from an account belonging to S.C.-and L.C. The check for $500,000 came from
A.C.’s account.
9. In truth, as Hopkins then and there well knew, ELGA Credit Union did not
have any such business loan program.
10. On September 8, 2017, Hopkins received the two checks from S.C. and

deposited them into Account-1 at ELGA Credit Union within the Eastern District

of Michigan. Immediately after, Hopkins had the $750,000 total transferred into

 

 
Case 4:21-cr-20066-SDD-CI ECF No. 1, PagelD.4 Filed 02/03/21 Page 4 of 11

Account-2 at ELGA Credit Union,.an account that Hopkins did not have authority
over. |

11. Hopkins later provided customers S.C., L.C., and A.C. falsified account
statements, which purported to be from ELGA Credit Union.

12. About seven months later, the $750,000 that Hopkins had transferred from
Account-1 into Account-2 had been reduced to less than $1,000. The expenditures
from Account-2 were unrelated to any ELGA business loan program.

13. After S.C. repeatedly inquired about the promised investment return of six
percent in the Spring of 2018, Hopkins fraudulently advised a second set of
customers, K.D.C. and K.M.C., of an investment opportunity. Hopkins told them
about a new business loan program through ELGA Credit Union in which they
would receive a return of six-to-seven percent over a period of approximately nine
months.

14. In truth, as Hopkins then and there well knew, ELGA Credit Union did not
have any such business loan program.

15. Onor about May 23, 2018, Hopkins visited K.D.C. and K.M.C. in the
Bastem District of Michigan and informed them that they could transfer money
from their American Portfolios account to ELGA Credit Union to invest in this

purported business loan program. Hopkins provided K.D.C. and K.M.C. a Letter of

Authorization, which authorized the disbursement of $400,000 from one of their

 

 
Case 4:21-cr-20066-SDD-CI ECF No.1, PagelD.5 Filed 02/03/21 Page 5 of 11

American Portfolios accounts. Relying on Hopkins’s fraudulent representations,
K.D.C. and K.M.C. signed the Letter of Authorization, which instructed American
Portfolios to mail a $400,000 check to the Jewel of Grand Blanc, located in Grand
Blanc, Michigan.

16. On-or about June 1, 2018, Hopkins wired, or caused to be wired, this Letter
of Authorization to American Portfolios in New York. The Letter of Authorization
was transmitted by electronic communication via the internet from Michigan to
New York.

17. Onor about June 1, 2018, American Portfolios received the Letter of
Authorization. American Portfolios forwarded the Letter of Authorization by
electronic communication to New Jersey where Pershing generated a check for
$400,000 and mailed it to the Jewel of Grand Blanc.

18. On or about June 4, 2018, Hopkins deposited, or had deposited, the
$400,000 check into Account-1. Before making this deposit, Account-1 had less
than $12,000 in it.

19. On or about June 12, 2018, Hopkins had a cashier’s check created, payable
to S.C. and LC. for $267,500, that he provided to S.C. as the purported principal
and interest on their original $250,000 investment. This cashier’s check was drawn

from Account-1 with nearly all of the funds derived from the $400,000 deposit

made eight days earlier.

 

 
~ Case 4:21-cr-20066-SDD-Cl ECF No. 1, PagelD.6° Filed 02/03/21 Page 6 of 11

20. Asof the date of this Indictment, Hopkins has failed to return the $500,000
he received from A.C. | |
21. As of the date of this Indictment, Hopkins has failed to return the $400,000
he received from K.D.C. and K.M.C.

Hopkins’s Concealment of the Scheme
22. In June through August 2018, American Portfolios employees questioned
Hopkins about the $400,000 withdrawal from K.D.C. and K.M.C.’s account and |
other aspects of Hopkins’s activities with customers. An American Portfolios
employee asked Hopkins to return the $400,000 to K.D.C. and K.M.C.
23. On August 1, 2018, Fifth Third Bank issued a cashier’s check payable to
K.D.C. for $400 from bank account (##860)(“Account-3”). After its issuance, a
copy of this check was altered by changing the amount from $400 to $400,000.
24. Inearly August 2018, Hopkins met with K.D.C., and showed him the altered
cashier’s check, payable to K.D.C. for $400,000, from Fifth Third Bank. Hopkins
also presented a typewritten letter fraudulently alleging that Hopkins had returned
the $400,000 to K.D.C. Hopkins told K.D.C. that American Portfolios wanted this
money returned to K.D.C., but Hopkins recommended keeping this money
invested at the credit imion. Trusting Hopkins’s representations, K.D.C. signed the

letter even though he did not get the $400,000 back. Hopkins knew in truth, and in

fact, that he had not returned the $400,000 to K.D.C. because, among other

 
Case 4:21-cr-20066-SDD-CI ECF No.1, PagelD.7 Filed 02/03/21 Page 7 of 11

reasons, he used most of the $400,000 to provide an “investment return” to
customers S.C. and L.C. in June 2018.

25. Onor about August 3, 2018, Hopkins sent a copy of the altered cashier’s
check and a copy of the typewritten letter signed by K.D.C. to American Portfolios
to make it appear that Hopkins had returned the $400,000 to K.D.C.

26. After K.D.C.-requested documentation of his investment in the fall of 2018, |
Hopkins later provided K.D.C. a falsified account statement, which purported to be
from ELGA Credit Union. |

COUNT ONE
18 U.S.C. § 1343 - Wire Fraud

27. Paragraphs | through 26 of this Indictment are realleged and incorporated by
reference as though fully set forth herein, |

28. From about September 2017 and continuing through at least J anuary 2019,
in the Eastern District of Michigan and elsewhere, defendant Mark L..Hopkins,
knowingly, intentionally, and willfully and with the intent to defraud, having
devised and intending to devise a scheme and artifice to defraud and to obtain
money and property by means of materially false and fraudulent pretenses,
representations, and promises, knowing such pretenses, representations, and
promises were false and fraudulent when made, transmitted and caused to be
transmitted by means of wire communication, writings, signs, signals, pictures, and

sounds in interstate commerce for the purpose of executing such scheme and

7

 

 
Case 4:21-cr-20066-SDD-CI ECF No. 1, PagelD.8 Filed 02/03/21 Page 8 of 11

artifice.

Use of the Wires
29. On the approximate date specified, in the Eastern District of Michigan and
elsewhere, Hopkins, in executing the above-described scheme and attifice to
defraud, knowingly transmitted and caused to be transmitted, by wire
communication, writings, signs, signals, pictures, and sounds in interstate

commerce for the purposes of executing such scheme and artifice, as set forth

 

 

below:
Count | Investor | Approximate Description of Wire Transmission
Account Date .
1 K.D.C. | June 1,2018 | Electronic Communication of Letter of
K.M.C. | - Authorization

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.

 
Case 4:21-cr-20066-SDD-CI ECF No.1, PagelD.9 Filed 02/03/21 Page 9 of 11

FORFEITURE ALLEGATION
18 U.S.C. § 981(a)(1)(C) with 28 U.S.C § 2461(c) - Criminal Forfeiture

The allegations contained in Count One above are hereby realleged and
incorporated by reference as if set forth in full herein, for the purpose of alleging
forfeiture pursuant to the provisions of Title 18, United States Code, Sections
. 981(a)(1)(C) together with Title 28, United States Code, Section 2461(6).

Upon conviction of the violation set forth in Count One of the Indictment,
the defendant shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) together with Title 28, United States Code, Section
2461(c), any property, real or personal, which constitutes or is derived from |
proceeds traceable to said violation.

The property to be forfeited includes, but is not limited to, the following:

If any of the property described above as subject to forfeiture, as a result of
any act or omission of the defendants: |

(a) Cannot be located upon the exercise of due diligence;

(b) Has been transferred or sold to, or deposited with, a third party;

(c) Has been placed beyond the jurisdiction of the Court;

(d) Has been substantially diminished in value; or

(ce) Has been commingled with other property that cannot be subdivided

without difficulty;

 
"Case 4:21-cr-20066-SDD-Cl ECF No. 1, PagelD.10 Filed 02/03/21 Page 10 of 11

the United States shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 853(p).

Money Judgment: Upon conviction of the violation alleged in the
Indictment, the defendants shall be ordered to pay a sum of money representing the
total amount of gross proceeds obtained as a result of his or her offense(s).

__ All pursuant to Title 18, United States Code, Section 981(a)(1\(C); Title 28,
United States Code, Section 241(c); Title 21, United States Code, Section 853, and |

Federal Rule of Criminal Procedure 32.2.

THIS IS A TRUE BILL.

s/GRAND JURY FOREPERSON
Dated: 2-3-2021

SAIMA S. MOHSIN
Acting United States Attorney

s/BLAINE T. LONGS WORTH s/ANN NEE

Assistant United States Attorney Assistant United States Attorney
600 Church Street, Flint, MI 48502

P55984

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

10

 
Case 4:21-cr-20066-SDD-CI ECF No. 1, PagelD.11 Filed 02/03/21 Page 11 of 11

 

United States District Court Criminal Case Cover Sheet | Case Number
| Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

Case: 4:21-cr-20066
Judge: Davis, Stephanie Dawkins

 

 

This may be a companion case based upon LerR 57.10 (b)(4)': | MJ: Ivy, Curtis
Filed: 02-03-2021 At 01:50 PM —_
O Yes Oo No SEALED MATTER (TT)

Case Title: USA v. MARK L. HOPKINS

 

County where offense occurred : Genesee

 

Check One: XI Felony L]Misdemeanor [ lPetty
v Indictment! Information --- no prior complaint.
Indictment/ information --- based upon prior complaint [Case number: ]
| Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

  
 

‘

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

February 3, 2021 s/BLAINE T. LONGSWORTH

! Date
BLAINE T. LONGSWORTH, AUSA

600 Church Street, Ste. 210, Flint, Ml 48502
Phone: (810) 766-5177

Fax: (810) 766-5427

E-Mail address: blaine.longsworth@usdoj.gov

Attorney Bar #; P55984

 

|

1 Companion cases are matters in which it appears that (1) substantially simitar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
